Citation Nr: 1542648	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-46 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1963 to October 1965.  He also had subsequent reserve duty service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the Veteran's claim in January 2015 for additional development.

During the pendency of the appeal, the RO issued an October 2010 rating decision increasing the noncompensable evaluation to 10 percent, effective from August 28, 2009.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation for bilateral hearing loss remains on appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Virtual VA contains the Board hearing transcript but otherwise duplicative or irrelevant documents.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to service connection for vertigo and poor balance, to include as secondary to service-connected tinnitus, has been raised by the record.  The Veteran raised such a claim in his testimony at his November 2014 hearing, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue.  The Board referred this issue to the AOJ in its January 2015 remand, however, it does not appear that this issue is being developed, as such it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In response to the Board's January 2015 remand, the AOJ associated additional VA Medical Center records with the claims file in March 2015.  Review of those medical records shows that the Veteran underwent audiograms for his hearing loss in February 2010, November 2014, and December 2014.  Some of the pure tone thresholds from those audiograms are discussed in his medical records and it is noted that test results were entered into the audiogram module, however, actual audiogram test results were not associated with the claims file.  As these records may be relevant to the Veteran's claim for an increase evaluation, the Board finds that the AOJ should attempt to obtain the actual audiogram test results from the Veteran's February 2010, November 2014, and December 2014 audiograms at his VA Medical Center and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file the actual audiogram test results from the audiograms performed in February 2010, November 2014, and December 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include consideration of whether an additional examination should be conducted, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

